
	
		I
		112th CONGRESS
		2d Session
		H. R. 6688
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2012
			Mr. Jordan (for
			 himself, Mr. Mulvaney,
			 Mr. Scalise,
			 Mr. Garrett,
			 Mr. Flores,
			 Mr. Broun of Georgia,
			 Mr. Walberg,
			 Mrs. Hartzler,
			 Mr. Stutzman,
			 Mr. Olson,
			 Mr. Luetkemeyer,
			 Mr. Griffin of Arkansas,
			 Mr. Culberson,
			 Mr. Roe of Tennessee,
			 Mr. Pearce,
			 Mr. Graves of Georgia,
			 Mr. Huelskamp,
			 Mr. Gibbs,
			 Mr. Fleming,
			 Mrs. Myrick,
			 Mr. Price of Georgia,
			 Mrs. Blackburn, and
			 Mr. Schweikert) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on the Budget,
			 Agriculture,
			 Energy and Commerce,
			 Financial Services,
			 the Judiciary,
			 Oversight and Government
			 Reform, House
			 Administration, and Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend tax relief for all Americans, to replace the
		  defense sequester scheduled to take effect on January 2, 2013, with responsible
		  reductions in direct and other spending, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Averting the Fiscal Cliff
			 Act.
		2.Table of
			 contentsThe table of contents
			 is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Job Protection and Recession Prevention Act
				Subtitle A—Job Protection and Recession Prevention
				Act
				Sec. 1101. Short title.
				Sec. 1102. Permanent extension of 2001 and 2003 tax
				relief.
				Sec. 1103. Extension of increased small business
				expensing.
				Sec. 1104. Extension of alternative minimum tax relief for
				individuals.
				Subtitle B—Pathway to Job Creation through a Simpler, Fairer
				Tax Code Act
				Sec. 1201. Short title.
				Sec. 1202. Findings and purposes.
				Sec. 1203. Expedited Consideration of a Measure Providing for
				Comprehensive Tax Reform.
				Title II—Sequestration Replacement Act
				Subtitle A—Agriculture
				Sec. 2101. Short title.
				Sec. 2102. ARRA sunset on date of enactment of this
				Act.
				Sec. 2103. Categorical eligibility limited to cash
				assistance.
				Sec. 2104. Standard utility allowances based on the receipt of
				energy assistance payments.
				Sec. 2105. Employment and training; workfare.
				Sec. 2106. End State bonus program for the supplemental
				nutrition assistance program.
				Sec. 2107. Funding of employment and training
				programs.
				Sec. 2108. Turn off indexing for nutrition education and
				obesity prevention.
				Sec. 2109. Extension of Authorization of Food and Nutrition Act
				of 2008.
				Sec. 2110. Effective dates and application of
				amendments.
				Subtitle B—Committee on Energy and Commerce
				Chapter 1—Repeal of Certain ACA Funding Provisions
				Sec. 2201. Repealing mandatory funding to states to establish
				American Health Benefit Exchanges.
				Sec. 2202. Repealing Prevention and Public Health
				Fund.
				Sec. 2203. Rescinding unobligated balances for CO-OP
				program.
				Chapter 2—Medicaid
				Sec. 2211. Revision of provider tax indirect guarantee
				threshold.
				Sec. 2212. Rebasing of State DSH allotments for fiscal year
				2022.
				Sec. 2213. Repeal of Medicaid and CHIP maintenance of effort
				requirements under PPACA.
				Sec. 2214. Medicaid payments to territories.
				Sec. 2215. Repealing bonus payments for enrollment under
				Medicaid and CHIP.
				Subtitle C—Financial Services
				Sec. 2301. Table of contents.
				Chapter 1—Orderly Liquidation Fund
				Sec. 2311. Repeal of liquidation authority.
				Chapter 2—Home Affordable Modification Program
				Sec. 2321. Short title.
				Sec. 2322. Congressional findings.
				Sec. 2323. Termination of authority.
				Sec. 2324. Sense of Congress.
				Chapter 3—Bureau of Consumer Financial Protection
				Sec. 2331. Bringing the Bureau of Consumer Financial Protection
				into the regular appropriations process.
				Chapter 4—Repeal of the Office of Financial
				Research
				Sec. 2341. Repeal of the Office of Financial
				Research.
				Subtitle D—Committee on the Judiciary
				Sec. 2401. Short title.
				Sec. 2402. Encouraging speedy resolution of claims.
				Sec. 2403. Compensating patient injury.
				Sec. 2404. Maximizing patient recovery.
				Sec. 2405. Punitive damages.
				Sec. 2406. Authorization of payment of future damages to
				claimants in health care lawsuits.
				Sec. 2407. Definitions.
				Sec. 2408. Effect on other laws.
				Sec. 2409. State flexibility and protection of States’
				rights.
				Sec. 2410. Applicability; effective date.
				Subtitle E—Committee on Oversight and Government
				Reform
				Sec. 2501. Retirement contributions.
				Sec. 2502. Annuity supplement.
				Sec. 2503. Contributions to Thrift Savings Fund of payments for
				accrued or accumulated leave.
				Subtitle F—Committee on Ways and Means
				Chapter 1—Recapture of overpayments resulting from certain
				federally subsidized health insurance
				Sec. 2601. Recapture of overpayments resulting from certain
				federally subsidized health insurance.
				Chapter 2—Social security number required To claim the
				refundable portion of the child tax credit
				Sec. 2611. Social security number required to claim the
				refundable portion of the child tax credit.
				Chapter 3—Human Resources Provisions
				Sec. 2621. Repeal of the program of block grants to States for
				social services.
				Subtitle G—Sequester replacement
				Sec. 2701. Short title.
				Sec. 2702. Protecting veterans programs from
				sequester.
				Sec. 2703. Achieving $19 billion in discretionary
				savings.
				Sec. 2704. Conforming amendments to section 314 of the
				Congressional Budget and Impoundment Control Act of 1974.
				Sec. 2705. Treatment for PAYGO purposes.
				Sec. 2706. Elimination of the fiscal year 2013 sequestration
				for defense direct spending.
			
		IJob
			 Protection and Recession Prevention Act
			AJob Protection and
			 Recession Prevention Act
				1101.Short
			 titleThis subtitle may be
			 cited as the Job Protection and
			 Recession Prevention Act of 2012.
				1102.Permanent
			 extension of 2001 and 2003 tax relief
					(a)Extension of
			 2001 tax relief
						(1)In
			 generalThe Economic Growth and Tax Relief Reconciliation Act of
			 2001 is amended by striking title IX.
						(2)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Economic Growth and Tax Relief Reconciliation
			 Act of 2001.
						(b)Extension of
			 2003 tax relief
						(1)In
			 generalThe Jobs and Growth Tax Relief Reconciliation Act of 2003
			 is amended by striking section 303.
						(2)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the enactment of the Jobs and Growth Tax Relief Reconciliation Act
			 of 2003.
						(c)Extension of
			 estate tax relief
						(1)In
			 generalSection 304 of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 is amended to read as
			 follows:
							
								304.Sunset of
				estate tax relief
									(a)In
				generalAll provisions of,
				and amendments made by, this title shall not apply to estates of decedents
				dying, gifts made, or generation skipping transfers, after December 31,
				2013.
									(b)Application of
				Certain LawsThe Internal Revenue Code of 1986 shall be applied
				and administered to estates, gifts, and transfers described in subsection (a)
				as if the provisions and amendments described in subsection (a) had never been
				enacted.
									.
						(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to estates of decedents dying, gifts made, or
			 generation skipping transfers, after December 31, 2012.
						1103.Extension of
			 increased small business expensing
					(a)Dollar
			 limitationSection 179(b)(1)
			 of the Internal Revenue Code of 1986 is amended—
						(1)by striking
			 and at the end of subparagraph (C), by redesignating
			 subparagraph (D) as subparagraph (E), and by inserting after subparagraph (C)
			 the following new subparagraph:
							
								(D)$100,000 in the case of taxable years
				beginning in 2013, and
								,
				and
						(2)by striking
			 2012 in subparagraph (E) (as redesignated by paragraph (1)) and
			 inserting 2013.
						(b)Reduction in
			 limitationSection 179(b)(2) of such Code is amended—
						(1)by striking and at the end
			 of subparagraph (C), by redesignating subparagraph (D) as subparagraph (E), and
			 by inserting after subparagraph (C) the following new subparagraph:
							
								(D)$400,000 in the case of taxable years
				beginning in 2013, and
								,
				and
						(2)by striking
			 2012 in subparagraph (E) (as redesignated by paragraph (1)) and
			 inserting 2013.
						(c)Application of
			 inflation adjustmentSection 179(b)(6)(A) of such Code is
			 amended—
						(1)by striking
			 calendar year 2012, the $125,000 and $500,000 amounts in paragraphs
			 (1)(C) and (2)(C) in the matter preceding clause (i) and inserting
			 calendar year 2013, the $100,000 and $400,000 amounts in paragraphs
			 (1)(D) and (2)(D), and
						(2)by striking
			 calendar year 2006 in clause (ii) and inserting calendar
			 year 2002.
						(d)Computer
			 softwareSection 179(d)(1)(A)(ii) of such Code is amended by
			 striking 2013 and inserting 2014.
					(e)Special rule for
			 revocation of electionsSection 179(c)(2) of such Code is amended
			 by striking 2013 and inserting 2014.
					(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					1104.Extension of
			 alternative minimum tax relief for individuals
					(a)Extension of
			 increased alternative minimum tax exemption amountSection
			 55(d)(1) of the Internal Revenue Code of 1986 is amended—
						(1)by striking
			 $72,450 and all that follows through 2011 in
			 subparagraph (A) and inserting $78,750 in the case of taxable years
			 beginning in 2012 and $79,850 in the case of taxable years beginning in
			 2013, and
						(2)by striking $47,450 and all
			 that follows through 2011 in subparagraph (B) and inserting
			 $50,600 in the case of taxable years beginning in 2012 and $51,150 in
			 the case of taxable years beginning in 2013.
						(b)Extension of
			 alternative minimum tax relief for nonrefundable personal creditsSection 26(a)(2) of such Code is
			 amended—
						(1)by striking
			 during 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,
			 or 2011 and inserting after 1999 and before 2014,
			 and
						(2)by striking
			 2011 in the heading thereof and inserting
			 2013.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					BPathway to Job
			 Creation through a Simpler, Fairer Tax Code Act
				1201.Short
			 titleThis subtitle may be
			 cited as the Pathway to Job Creation
			 through a Simpler, Fairer Tax Code Act of 2012.
				1202.Findings and
			 purposes
					(a)FindingsCongress finds that the following problems
			 exist with the Internal Revenue Code of 1986 (in this section referred to as
			 the tax code):
						(1)The tax code is unfair, containing hundreds
			 of provisions that only benefit certain special interests, resulting in a
			 system of winners and losers.
						(2)The tax code
			 violates the fundamental principle of equal justice by subjecting families in
			 similar circumstances to significantly different tax bills.
						(3)(A)Many tax preferences,
			 sometimes referred to as tax expenditures, are similar to
			 government spending—instead of markets directing economic resources to their
			 most efficient uses, the Government directs resources to other uses, creating a
			 drag on economic growth and job creation.
							(B)The exclusions, deductions, credits,
			 and special rules that make up such tax expenditures amount to over $1 trillion
			 per year, nearly matching the total amount of annual revenue that is generated
			 from the income tax itself.
							(C)In some cases, tax subsidies can
			 literally take the form of spending through the tax code, redistributing taxes
			 paid by some Americans to individuals and businesses who do not pay any income
			 taxes at all.
							(4)The failure to
			 adopt a permanent tax code with stable statutory tax policy has created greater
			 economic uncertainty. Tax rates have been scheduled to increase sharply in 3 of
			 the last 5 years, requiring the enactment of repeated temporary extensions.
			 Additionally, approximately 70 other, more targeted tax provisions expired in
			 2011 or are currently scheduled to expire by the end of 2012.
						(5)Since 2001, there
			 have been nearly 4,500 changes made to the tax code, averaging more than one
			 each day over the past decade.
						(6)The tax code’s
			 complexity leads nearly nine out of ten families either to hire tax preparers
			 (60 percent) or purchase software (29 percent) to file their taxes, while 71
			 percent of unincorporated businesses are forced to pay someone else to prepare
			 their taxes.
						(7)The cost of
			 complying with the tax code is too burdensome, forcing individuals, families,
			 and employers to spend over six billion hours and over $160 billion per year
			 trying to comply with the law and pay the actual tax owed.
						(8)Compliance with
			 the current tax code is a financial hardship for employers that falls
			 disproportionately on small businesses, which spend an average of $74 per hour
			 on tax-related compliance, making it the most expensive paperwork burden they
			 encounter.
						(9)Small businesses have been responsible for
			 two-thirds of the jobs created in the United States over the past 15 years, and
			 approximately half of small-business profits are taxed at the current top 2
			 individual rates.
						(10)The historic
			 range for tax revenues collected by the Federal government has averaged 18 to
			 19 percent of Gross Domestic Product (GDP), but will rise to 21.2 percent of
			 GDP under current law—a level never reached, let alone sustained, in the
			 Nation’s history.
						(11)The current tax
			 code is highly punitive, with a top Federal individual income tax rate of 35
			 percent (which is set to climb to over 40 percent in 2013 when taking into
			 account certain hidden rates), meaning some Americans could face a combined
			 local, State and Federal tax rate of 50 percent.
						(12)The tax code
			 contains harmful provisions, such as the Alternative Minimum Tax (AMT), which
			 was initially designed to affect only the very highest-income taxpayers but now
			 threatens more than 30 million middle-class households because of a flawed
			 design.
						(13)As of April 1,
			 2012, the United States achieved the dubious distinction of having the highest
			 corporate tax rate (39.2 percent for Federal and State combined) in the
			 developed world.
						(14)The United States
			 corporate tax rate is more than 50 percent higher than the average rate of
			 member states of the Organization for Economic Cooperation and Development
			 (OECD)—a factor that discourages employers and investors from locating jobs and
			 investments in the United States.
						(15)The United States
			 has become an outlier in that it still uses a worldwide system of
			 taxation—one that has not been substantially reformed in 50 years, when the
			 United States accounted for nearly half of global economic output and had no
			 serious competitors around the world.
						(16)The combination
			 of the highest corporate tax rate with an antiquated worldwide
			 system subjects American companies to double taxation when they attempt to
			 compete with foreign companies in overseas markets and then reinvest their
			 earnings in the United States.
						(17)The Nation’s
			 outdated tax code has contributed to the fact that the world’s largest
			 companies are more likely to be headquartered overseas today than at any point
			 in the last 50 years: In 1960, 17 of the world’s 20 largest companies were
			 based in the United States; by 2010, that number sank to a mere six out of
			 20.
						(18)The United States
			 has one of the highest levels of taxation on capital—taxing it once at the
			 corporate level and then again at the individual level—with integrated tax
			 rates on certain investment income already reaching roughly 50 percent (and
			 scheduled to reach nearly 70 percent in 2013).
						(19)The United States
			 overall taxation of capital is higher than all but four of the 38 countries
			 that make up the OECD and the BRIC (Brazil, Russia, India and China).
						(b)PurposesIt
			 is the purpose of this title to provide for enactment of comprehensive tax
			 reform in 2013 that—
						(1)protects taxpayers by creating a fairer,
			 simpler, flatter tax code for individuals and families by—
							(A)lowering marginal tax rates and broadening
			 the tax base;
							(B)eliminating
			 special interest loopholes;
							(C)reducing
			 complexity in the tax code, making tax compliance easier and less
			 costly;
							(D)repealing the
			 Alternative Minimum Tax;
							(E)maintaining modern
			 levels of progressivity so as to not overburden any one group or further erode
			 the tax base;
							(F)making it easier
			 for Americans to save; and
							(G)reducing the tax
			 burdens imposed on married couples and families;
							(2)is comprehensive (addressing both
			 individual and corporate rates), so as to have the maximum economic impact by
			 benefitting employers and their employees regardless of how a business is
			 structured;
						(3)results in tax revenue consistent with
			 historical norms;
						(4)spurs greater investment, innovation and
			 job creation, and therefore increases economic activity and the size of the
			 economy on a dynamic basis as compared to the current tax code; and
						(5)makes American workers and businesses more
			 competitive by—
							(A)creating a stable,
			 predictable tax code under which families and employers are best able to plan
			 for the future;
							(B)keeping taxes on
			 small businesses low;
							(C)reducing America’s
			 corporate tax rate, which is currently the highest in the industrialized
			 world;
							(D)maintaining a
			 level of parity between individual and corporate rates to reduce economic
			 distortions;
							(E)promoting
			 innovation in the United States;
							(F)transitioning to a
			 globally competitive territorial tax system;
							(G)minimizing the
			 double taxation of investment and capital; and
							(H)reducing the
			 impact of taxes on business decision-making to allow such decisions to be
			 driven by their economic potential.
							1203.Expedited
			 Consideration of a Measure Providing for Comprehensive Tax Reform
					(a)DefinitionFor
			 purposes of this section, the term tax reform bill means a bill of
			 the 113th Congress—
						(1)introduced in the
			 House of Representatives by the chair of the Committee on Ways and Means not
			 later than April 30, 2013, or the first legislative day thereafter if the House
			 is not in session on that day, the title of which is as follows: A bill
			 to provide for comprehensive tax reform.; and
						(2)which is the
			 subject of a certification under
			 subsection (b).
						(b)CertificationThe
			 chair of the Joint Committee on Taxation shall notify the House and Senate in
			 writing whenever the chair of the Joint Committee determines that an introduced
			 bill described in
			 subsection (a)(1) contains at least
			 each of the following proposals:
						(1)a
			 consolidation of the current 6 individual income tax brackets into not more
			 than two brackets of 10 and not more than 25 percent;
						(2)a
			 reduction in the corporate tax rate to not greater than 25 percent;
						(3)a
			 repeal of the Alternative Minimum Tax;
						(4)a
			 broadening of the tax base to maintain revenue between 18 and 19 percent of the
			 economy; and
						(5)a
			 change from a worldwide to a territorial system
			 of taxation.
						(c)Expedited
			 consideration in the House of Representatives
						(1)Any committee of
			 the House of Representatives to which the tax reform bill is referred shall
			 report it to the House not later than 20 calendar days after the date of its
			 introduction. If a committee fails to report the tax reform bill within that
			 period, such committee shall be automatically discharged from further
			 consideration of the bill.
						(2)If the House has
			 not otherwise proceeded to the consideration of the tax reform bill upon the
			 expiration of 15 legislative days after the bill has been placed on the Union
			 Calendar, it shall be in order for the majority leader or a designee (or, after
			 the expiration of an additional 2 legislative days, any Member), to offer one
			 motion that the House resolve into the Committee of the Whole House on the
			 state of the Union for the consideration of the tax reform bill. The previous
			 question shall be considered as ordered on the motion to its adoption without
			 intervening motion except 20 minutes of debate equally divided and controlled
			 by the proponent and an opponent. If such a motion is adopted, consideration
			 shall proceed in accordance with
			 paragraph (3). A motion to reconsider
			 the vote by which the motion is disposed of shall not be in order.
						(3)The first reading
			 of the bill shall be dispensed with. General debate shall be confined to the
			 bill and shall not exceed 4 hours, equally divided and controlled by the chair
			 and ranking minority member of the Committee on Ways and Means. At the
			 conclusion of general debate, the bill shall be read for amendment under the
			 five-minute rule. Any committee amendment shall be considered as read. At the
			 conclusion of consideration of the bill for amendment the Committee shall rise
			 and report the bill to the House with such amendments as may have been adopted.
			 The previous question shall be considered as ordered on the bill and amendments
			 thereto to final passage without intervening motion except one motion to
			 recommit with or without instructions. A motion to reconsider the vote on
			 passage of the bill shall not be in order.
						(d)Expedited
			 Consideration in the Senate
						(1)Committee
			 considerationA tax reform bill, as defined in
			 subsection (a), received in the Senate
			 shall be referred to the Committee on Finance. The Committee shall report the
			 bill not later than 15 calendar days after receipt of the bill in the Senate.
			 If the Committee fails to report the bill within that period, that committee
			 shall be discharged from consideration of the bill, and the bill shall be
			 placed on the calendar.
						(2)Motion to
			 proceedNotwithstanding rule XXII of the Standing Rules of the
			 Senate, it is in order, not later than 2 days of session after the date on
			 which the tax reform bill is reported or discharged from committee, for the
			 majority leader of the Senate or the majority leader’s designee to move to
			 proceed to the consideration of the tax reform bill. It shall also be in order
			 for any Member of the Senate to move to proceed to the consideration of the tax
			 reform bill at any time after the conclusion of such 2-day period. A motion to
			 proceed is in order even though a previous motion to the same effect has been
			 disagreed to. All points of order against the motion to proceed to the tax
			 reform bill are waived. The motion to proceed is not debatable. The motion is
			 not subject to a motion to postpone.
						(3)ConsiderationNo
			 motion to recommit shall be in order and debate on any motion or appeal shall
			 be limited to one hour, to be divided in the usual form.
						(4)AmendmentsAll
			 amendments must be relevant to the bill and debate on any amendment shall be
			 limited to 2 hours to be equally divided in the usual form between the
			 opponents and proponents of the amendment. Debate on any amendment to an
			 amendment, debatable motion, or appeal shall be limited to 1 hour to be equally
			 divided in the usual form between the opponents and proponents of the
			 amendment.
						(5)Vote on
			 passageIf the Senate has proceeded to the bill, and following
			 the conclusion of all debate, the Senate shall proceed to a vote on passage of
			 the bill as amended, if amended.
						(e)Conference in
			 the HouseIf the House receives a message that the Senate has
			 passed the tax reform bill with an amendment or amendments, it shall be in
			 order for the chair of the Committee on Ways and Means or a designee, without
			 intervention of any point of order, to offer any motion specified in clause 1
			 of rule XXII.
					(f)Conference in
			 the SenateIf the Senate receives from the House a message to
			 accompany the tax reform bill, as defined in
			 subsection (a), then no later than two
			 session days after its receipt—
						(1)the Chair shall
			 lay the message before the Senate;
						(2)the motion to
			 insist on the Senate amendment or disagree to the House amendment or amendments
			 to the Senate amendment, the request for a conference with the House or the
			 motion to agree to the request of the House for a conference, and the motion to
			 authorize the Chair to appoint conferees on the part of the Senate shall be
			 agreed to; and
						(3)the Chair shall
			 then be authorized to appoint conferees on the part of the Senate without
			 intervening motion, with a ratio agreed to with the concurrence of both
			 leaders.
						(g)RulemakingThis
			 section is enacted by the Congress as an exercise of the rulemaking power of
			 the House of Representatives and Senate, respectively, and as such is deemed a
			 part of the rules of each House, respectively, or of that House to which they
			 specifically apply, and such procedures supersede other rules only to the
			 extent that they are inconsistent with such rules; and with full recognition of
			 the constitutional right of either House to change the rules (so far as
			 relating to the procedures of that House) at any time, in the same manner, and
			 to the same extent as any other rule of that House.
					IISequestration
			 Replacement Act
			AAgriculture
				2101.Short
			 titleThis subtitle may be
			 cited as the Agricultural
			 Reconciliation Act of 2012.
				2102.ARRA sunset on
			 date of enactment of this ActSection 101(a)(2) of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 120) is amended by striking October 31, 2013 and inserting
			 the date of enactment of the Averting
			 the Fiscal Cliff Act.
				2103.Categorical
			 eligibility limited to cash assistanceSection 5 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2014) is amended—
					(1)in the second sentence of subsection (a) by
			 striking households in which each member receives benefits and
			 inserting households in which each member receives cash
			 assistance, and
					(2)in subsection (j) by striking or who
			 receives benefits under a State program and inserting or who
			 receives cash assistance under a State program.
					2104.Standard
			 utility allowances based on the receipt of energy assistance payments
					(a)Standard utility
			 allowanceSection 5 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014) is amended—
						(1)in subsection (e)(6)(C) by striking clause
			 (iv), and
						(2)in subsection (k)
			 by striking paragraph (4) and inserting the following:
							
								(4)Third-party
				energy assistance paymentsFor purposes of subsection (d)(1), a
				payment made under a State law (other than a law referred to in paragraph
				(2)(G)) to provide energy assistance to a household shall be considered money
				payable directly to the
				household.
								.
						(b)Conforming
			 amendmentsSection 2605(f)(2)
			 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)) is
			 amended—
						(1)by striking
			 and for purposes of determining any excess shelter expense deduction
			 under section 5(e) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2014(e)), and
						(2)in subparagraph
			 (A) by inserting before the semicolon the following: , except that such
			 payments or allowances shall not be deemed to be expended for purposes of
			 determining any excess shelter expense deduction under section 5(e)(6) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)).
						2105.Employment and
			 training; workfare
					(a)Administrative
			 cost-Sharing for employment and training programs
						(1)In
			 generalSection 16 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025) is amended—
							(A)in subsection (a)
			 by inserting (other than a program carried out under section 6(d)(4) or
			 section 20) after supplemental nutrition assistance
			 program the first place it appears, and
							(B)in subsection
			 (h)—
								(i)by
			 striking paragraphs (2) and (3), and
								(ii)by
			 redesignating paragraphs (4) and (5) as paragraphs (2) and (3),
			 respectively.
								(2)Conforming
			 amendments
							(A)Section
			 17(b)(1)(B)(iv)(III)(hh) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2026(b)(1)(B)(iv)(III)(hh)) is amended by striking (g), (h)(2), or
			 (h)(3) and inserting or (g).
							(B)Section
			 22(d)(1)(B)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2031(d)(1)(B)(ii)) is amended is amended by striking , (g), (h)(2), and
			 (h)(3) and inserting and (g).
							(b)Administrative
			 cost-Sharing and reimbursements for workfareSection 20 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2029) is amended by striking
			 subsection (g).
					2106.End State
			 bonus program for the supplemental nutrition assistance programSection 16 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2025) is amended by striking subsection (d).
				2107.Funding of
			 employment and training programsFor purposes of fiscal year 2013, the
			 reference to $90,000,000 in section 16(h)(1)(A) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2025(h)(1)(A)) shall be deemed to be a reference to
			 $79,000,000.
				2108.Turn off
			 indexing for nutrition education and obesity preventionSection 28(d) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2037(d)) is amended by striking years— and all
			 that follows through the period at the end, and inserting years,
			 $375,000,000..
				2109.Extension of
			 Authorization of Food and Nutrition Act of 2008Section 18(a)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2027(a)(1)) is amended by striking 2012
			 and inserting 2013.
				2110.Effective
			 dates and application of amendments
					(a)General
			 effective dateExcept as provided in subsection (b), this title
			 and the amendments made by this title shall take effect on the date of
			 enactment of this Act, and shall apply only with respect to certification
			 periods that begin on or after such date.
					(b)Special
			 effective dateSection 2107
			 and the amendments made by sections 2102, 2103, 2104, and 2109 shall take
			 effect on the date of the enactment of this Act and shall apply only with
			 respect to certification periods that begin on or after such date.
					BCommittee on
			 Energy and Commerce
				1Repeal of Certain
			 ACA Funding Provisions
					2201.Repealing
			 mandatory funding to states to establish American Health Benefit
			 Exchanges
						(a)In
			 generalSection 1311(a) of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 18031(a)) is repealed.
						(b)Rescission of
			 unobligated fundsOf the funds made available under such section
			 1311(a), the unobligated balance is rescinded.
						2202.Repealing
			 Prevention and Public Health Fund
						(a)In
			 generalSection 4002 of the Patient Protection and Affordable
			 Care Act (42 U.S.C. 300u–11) is repealed.
						(b)Rescission of
			 unobligated fundsOf the funds made available by such section
			 4002, the unobligated balance is rescinded.
						2203.Rescinding
			 unobligated balances for CO-OP programOf the funds made available under section
			 1322(g) of the Patient Protection and Affordable Care Act (42 U.S.C. 18042(g)),
			 the unobligated balance is rescinded.
					2Medicaid
					2211.Revision of
			 provider tax indirect guarantee thresholdSection 1903(w)(4)(C)(ii) of the Social
			 Security Act (42 U.S.C. 1396b(w)(4)(C)(ii)) is amended by inserting and
			 for portions of fiscal years beginning on or after October 1, 2012,
			 after October 1, 2011,.
					2212.Rebasing of
			 State DSH allotments for fiscal year 2022Section 1923(f) of the Social Security Act
			 (42 U.S.C. 1396r–4(f)) is amended—
						(1)by redesignating
			 paragraph (9) as paragraph (10);
						(2)in paragraph
			 (3)(A) by striking paragraphs (6), (7), and (8) and inserting
			 paragraphs (6), (7), (8), and (9); and
						(3)by inserting after
			 paragraph (8) the following new paragraph:
							
								(9)Rebasing of
				State DSH allotments for fiscal year 2022With respect to fiscal 2022, for purposes
				of applying paragraph (3)(A) to determine the DSH allotment for a State, the
				amount of the DSH allotment for the State under paragraph (3) for fiscal year
				2021 shall be treated as if it were such amount as reduced under paragraph
				(7).
								.
						2213.Repeal of
			 Medicaid and CHIP maintenance of effort requirements under PPACA
						(a)Repeal of PPACA
			 Medicaid MOESection 1902 of the Social Security Act (42 U.S.C.
			 1396a) is amended by striking subsection (gg).
						(b)Repeal of PPACA
			 CHIP MOESection 2105(d)(3) of the Social Security Act (42 U.S.C.
			 1397ee(d)(3)) is amended—
							(1)by striking
			 subparagraph (A);
							(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
							(3)in the paragraph
			 heading, by striking Continuation of eligibility standards for children until October 1,
			 2019 and inserting Continuity of
			 coverage.
							(c)Conforming
			 amendments
							(1)Section 1902(a) of
			 the Social Security Act (42 U.S.C. 1396a(a)) is amended by striking paragraph
			 (74).
							(2)Effective January
			 1, 2014, paragraph (14) of section 1902(e) (as added by section 2002(a) of
			 Public Law 111–148) is amended by striking the third sentence of subparagraph
			 (A).
							(d)Effective
			 dateExcept as provided in subsection (c)(2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 section.
						2214.Medicaid payments
			 to territories
						(a)Limit on
			 paymentsSection 1108(g) of the Social Security Act (42 U.S.C.
			 1308(g)) is amended—
							(1)in paragraph
			 (2)—
								(A)by striking
			 paragraphs (3) and (5); and
								(B)by inserting
			 paragraph (3) after and subject to;
								(2)in paragraph (4),
			 by striking (3), and and all that follows through of this
			 subsection and inserting and (3) of this subsection;
			 and
							(3)by striking
			 paragraph (5).
							(b)FMAPThe first sentence of section 1905(b) of
			 the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking
			 shall be 55 percent and inserting shall be 50
			 percent.
						2215.Repealing bonus
			 payments for enrollment under Medicaid and CHIP
						(a)In
			 generalParagraphs (3) and
			 (4) of section 2105(a) of the Social Security Act (42 U.S.C. 1397ee(a)) are
			 repealed.
						(b)Rescission of
			 unobligated fundsOf the funds made available by section
			 2105(a)(3) of the Social Security Act, the unobligated balance is
			 rescinded.
						(c)Conforming
			 changes
							(1)Availability of
			 excess funds for performance bonusesSection 2104(n)(2) of the Social Security
			 Act (42 U.S.C. 1397dd(n)(2)) is amended by striking subparagraph (D).
							(2)Outreach or
			 coverage benchmarksSection
			 2111(b)(3) of the Social Security Act (42 U.S.C. 1397kk(b)(3)) is
			 amended—
								(A)in subparagraph
			 (A)—
									(i)in clause (i), by inserting
			 or after the semicolon at the end; and
									(ii)by
			 striking clause (ii); and
									(B)by striking
			 subparagraph (C).
								CFinancial
			 Services
				2301.Table of
			 contentsThe table of contents
			 for this subtitle is as follows:
					
						Sec. 2301. Table of contents.
						Chapter 1—Orderly Liquidation Fund
						Sec. 2311. Repeal of liquidation authority.
						Chapter 2—Home Affordable Modification Program
						Sec. 2321. Short title.
						Sec. 2322. Congressional findings.
						Sec. 2323. Termination of authority.
						Sec. 2324. Sense of Congress.
						Chapter 3—Bureau of Consumer Financial Protection
						Sec. 2331. Bringing the Bureau of Consumer Financial Protection
				into the regular appropriations process.
						Chapter 4—Repeal of the Office of Financial
				Research
						Sec. 2341. Repeal of the Office of Financial
				Research.
					
				1Orderly
			 Liquidation Fund
					2311.Repeal of
			 liquidation authority
						(a)In
			 generalTitle II of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act is hereby repealed
			 and any Federal law amended by such title shall, on and after the date of
			 enactment of this Act, be effective as if title II of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act had not been enacted.
						(b)Conforming
			 amendments
							(1)Dodd-Frank Wall
			 Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—
								(A)in the table of
			 contents for such Act, by striking all items relating to title II;
								(B)in section
			 165(d)(6), by striking , a receiver appointed under title
			 II,;
								(C)in section 716(g),
			 by striking or a covered financial company under title
			 II;
								(D)in section
			 1105(e)(5), by striking amount of any securities issued under that
			 chapter 31 for such purpose shall be treated in the same manner as securities
			 issued under section 208(n)(5)(E) and inserting issuances of
			 such securities under that chapter 31 for such purpose shall by treated as
			 public debt transactions of the United States, and the proceeds from the sale
			 of any obligations acquired by the Secretary under this paragraph shall be
			 deposited into the Treasury of the United States as miscellaneous
			 receipts; and
								(E)in section
			 1106(c)(2), by amending subparagraph (A) to read as follows:
									
										(A)require the company to file a petition for
				bankruptcy under section 301 of title 11, United States Code;
				or
										.
								(2)Federal Deposit
			 Insurance ActSection
			 10(b)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1820(b)(3)) is amended
			 by striking , or of such nonbank financial company supervised by the
			 Board of Governors or bank holding company described in section 165(a) of the
			 Financial Stability Act of 2010, for the purpose of implementing its authority
			 to provide for orderly liquidation of any such company under title II of that
			 Act.
							(3)Federal Reserve
			 ActSection 13(3) of the
			 Federal Reserve Act is amended—
								(A)in subparagraph
			 (B)—
									(i)in
			 clause (ii), by striking , resolution under title II of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, or and inserting
			 or is subject to resolution under; and
									(ii)in
			 clause (iii), by striking , resolution under title II of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, or and inserting
			 or resolution under; and
									(B)by striking
			 subparagraph (E).
								2Home Affordable
			 Modification Program
					2321.Short
			 titleThis chapter may be
			 cited as the HAMP Termination Act of
			 2012.
					2322.Congressional
			 findingsThe Congress finds
			 the following:
						(1)According to the Department of the
			 Treasury—
							(A)the Home
			 Affordable Modification Program (HAMP) is designed to help as many as 3
			 to 4 million financially struggling homeowners avoid foreclosure by modifying
			 loans to a level that is affordable for borrowers now and sustainable over the
			 long term; and
							(B)as of February 2012, only 782,609 active
			 permanent mortgage modifications were made under HAMP.
							(2)Many homeowners
			 whose HAMP modifications were canceled suffered because they made futile
			 payments and some of those homeowners were even forced into foreclosure.
						(3)The Special
			 Inspector General for TARP reported that HAMP benefits only a small
			 portion of distressed homeowners, offers others little more than false hope,
			 and in certain cases causes more harm than good.
						(4)Approximately $30
			 billion was obligated by the Department of the Treasury to HAMP, however,
			 approximately only $2.54 billion has been disbursed.
						(5)Terminating HAMP
			 would save American taxpayers approximately $2.84 billion, according to the
			 Congressional Budget Office.
						2323.Termination of
			 authoritySection 120 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5230) is amended by
			 adding at the end the following new subsection:
						
							(c)Termination of
				authority To provide new assistance under the Home Affordable Modification
				Program
								(1)In
				generalExcept as provided under paragraph (2), after the date of
				the enactment of this subsection the Secretary may not provide any assistance
				under the Home Affordable Modification Program under the Making Home Affordable
				initiative of the Secretary, authorized under this Act, on behalf of any
				homeowner.
								(2)Protection of
				existing obligations on behalf of homeowners already extended an offer to
				participate in the ProgramParagraph (1) shall not apply with respect
				to assistance provided on behalf of a homeowner who, before the date of the
				enactment of this subsection, was extended an offer to participate in the Home
				Affordable Modification Program on a trial or permanent basis.
								(3)Deficit
				reduction
									(A)Use of
				unobligated fundsNotwithstanding any other provision of this
				title, the amounts described in subparagraph (B) shall not be available after
				the date of the enactment of this subsection for obligation or expenditure
				under the Home Affordable Modification Program of the Secretary, but should be
				covered into the General Fund of the Treasury and should be used only for
				reducing the budget deficit of the Federal Government.
									(B)Identification
				of unobligated fundsThe amounts described in this subparagraph
				are any amounts made available under title I of the Emergency Economic
				Stabilization Act of 2008 that—
										(i)have been
				allocated for use, but not yet obligated as of the date of the enactment of
				this subsection, under the Home Affordable Modification Program of the
				Secretary; and
										(ii)are not necessary
				for providing assistance under such Program on behalf of homeowners who,
				pursuant to paragraph (2), may be provided assistance after the date of the
				enactment of this subsection.
										(4)Study of use of
				program by members of the Armed Forces, veterans, and Gold Star
				recipients
									(A)StudyThe Secretary shall conduct a study to
				determine the extent of usage of the Home Affordable Modification Program by,
				and the impact of such Program on, covered homeowners.
									(B)ReportNot later than the expiration of the 90-day
				period beginning on the date of the enactment of this subsection, the Secretary
				shall submit to the Congress a report setting forth the results of the study
				under subparagraph (A) and identifying best practices, derived from studying
				the Home Affordable Modification Program, that could be applied to existing
				mortgage assistance programs available to covered homeowners.
									(C)Covered
				homeownerFor purposes of this subsection, the term covered
				homeowner means a homeowner who is—
										(i)a
				member of the Armed Forces of the United States on active duty or the spouse or
				parent of such a member;
										(ii)a veteran, as such term is defined in
				section 101 of title 38, United States Code; or
										(iii)eligible to
				receive a Gold Star lapel pin under section 1126 of title 10, United States
				Code, as a widow, parent, or next of kin of a member of the Armed Forces person
				who died in a manner described in subsection (a) of such section.
										(5)Publication of
				Member Availability for AssistanceNot later than 5 days after the date of the
				enactment of this subsection, the Secretary of the Treasury shall publish to
				its Website on the World Wide Web in a prominent location, large point font,
				and boldface type the following statement: The Home Affordable
				Modification Program (HAMP) has been terminated. If you are having trouble
				paying your mortgage and need help contacting your lender or servicer for
				purposes of negotiating or acquiring a loan modification, please contact your
				Member of Congress to assist you in contacting your lender or servicer for the
				purpose of negotiating or acquiring a loan modification..
								(6)Notification to
				HAMP Applicants RequiredNot later than 30 days after the date of
				the enactment of this subsection, the Secretary of the Treasury shall inform
				each individual who applied for the Home Affordable Modification Program and
				will not be considered for a modification under such Program due to termination
				of such Program under this subsection—
									(A)that such Program
				has been terminated;
									(B)that loan
				modifications under such Program are no longer available;
									(C)of the name and
				contact information of such individual’s Member of Congress; and
									(D)that the individual should contact his or
				her Member of Congress to assist the individual in contacting the individual’s
				lender or servicer for the purpose of negotiating or acquiring a loan
				modification.
									.
					2324.Sense of
			 CongressThe Congress
			 encourages banks to work with homeowners to provide loan modifications to those
			 that are eligible. The Congress also encourages banks to work and assist
			 homeowners and prospective homeowners with foreclosure prevention programs and
			 information on loan modifications.
					3Bureau of Consumer
			 Financial Protection
					2331.Bringing the
			 Bureau of Consumer Financial Protection into the regular appropriations
			 processSection 1017 of the
			 Consumer Financial Protection Act of 2010 is amended—
						(1)in subsection
			 (a)—
							(A)by amending the
			 heading of such subsection to read as follows: Budget, financial management, and
			 audit.—;
							(B)by striking
			 paragraphs (1), (2), and (3);
							(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
							(D)by striking
			 subparagraphs (E) and (F) of paragraph (1), as so redesignated;
							(2)by striking
			 subsections (b), (c), and (d);
						(3)by redesignating
			 subsection (e) as subsection (b); and
						(4)in subsection (b),
			 as so redesignated—
							(A)by striking
			 paragraphs (1), (2), and (3) and inserting the following:
								
									(1)Authorization of
				appropriationsThere is
				authorized to be appropriated $200,000,000 to carry out this title for each of
				fiscal years 2012 and 2013.
									;
				and
							(B)by redesignating
			 paragraph (4) as paragraph (2).
							4Repeal of the
			 Office of Financial Research
					2341.Repeal of the
			 Office of Financial Research
						(a)In
			 generalSubtitle B of title I
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is hereby
			 repealed.
						(b)Conforming
			 amendments to the Dodd-Frank ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—
							(1)in section 102(a),
			 by striking paragraph (5);
							(2)in section
			 111—
								(A)in subsection
			 (b)(2)—
									(i)by
			 striking subparagraph (A); and
									(ii)by
			 redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (A), (B),
			 (C), and (D), respectively;
									(B)in subsection
			 (c)(1), by striking subparagraphs (C), (D), and (E) and
			 inserting subparagraphs (B), (C), and (D);
								(3)in section
			 112—
								(A)in subsection
			 (a)(2)—
									(i)in
			 subparagraph (A), by striking direct the Office of Financial Research
			 to;
									(ii)by
			 striking subparagraph (B); and
									(iii)by redesignating subparagraphs (C), (D),
			 (E), (F), (G), (H), (I), (J), (K), (L), (M), and (N) as subparagraphs (B), (C),
			 (D), (E), (F), (G), (H), (I), (J), (K), (L), and (M), respectively; and
									(B)in subsection
			 (d)—
									(i)in
			 paragraph (1), by striking the Office of Financial Research, member
			 agencies, and and inserting member agencies and;
									(ii)in
			 paragraph (2), by striking the Office of Financial Research, any member
			 agency, and and inserting any member agency and;
									(iii)in
			 paragraph (3)—
										(I)by striking
			 , acting through the Office of Financial Research, each place it
			 appears; and
										(II)in subparagraph
			 (B), by striking the Office of Financial Research or; and
										(iv)in
			 paragraph (5)(A), by striking , the Office of Financial
			 Research,;
									(4)in section 116, by
			 striking , acting through the Office of Financial Research, each
			 place it appears; and
							(5)by striking
			 section 118.
							(c)Conforming
			 amendment to the Paperwork Reduction ActEffective as of the date
			 specified in section 1100H of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act, section 1100D(a) of such Act is amended to read as
			 follows:
							
								(a)Designation as
				an independent agencySection
				3502(5) of subchapter I of chapter 35 of title 44, United States Code (commonly
				known as the Paperwork Reduction Act) is amended by
				inserting the Bureau of Consumer Financial Protection, after
				the Securities and Exchange
				Commission,.
								.
						(d)Technical
			 amendmentsThe table of
			 contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act is
			 amended—
							(1)by striking the
			 item relating to section 118; and
							(2)by striking the items relating to subtitle
			 B of title I.
							DCommittee on the
			 Judiciary
				2401.Short
			 titleThis title may be cited
			 as the Help Efficient, Accessible,
			 Low-cost, Timely Healthcare (HEALTH) Act of 2012.
				2402.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
					(1)upon proof of
			 fraud;
					(2)intentional
			 concealment; or
					(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
					Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.2403.Compensating
			 patient injury
					(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).
					(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
					(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
					(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
					2404.Maximizing
			 patient recovery
					(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
						(1)Forty percent of
			 the first $50,000 recovered by the claimant(s).
						(2)Thirty-three and
			 one-third percent of the next $50,000 recovered by the claimant(s).
						(3)Twenty-five
			 percent of the next $500,000 recovered by the claimant(s).
						(4)Fifteen percent of
			 any amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
						(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
					2405.Punitive
			 damages
					(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
						(1)whether punitive
			 damages are to be awarded and the amount of such award; and
						(2)the amount of
			 punitive damages following a determination of punitive liability.
						If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
						(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
							(A)the severity of
			 the harm caused by the conduct of such party;
							(B)the duration of
			 the conduct or any concealment of it by such party;
							(C)the profitability
			 of the conduct to such party;
							(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
							(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
							(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
							(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
						(c)No Punitive
			 Damages for Products That Comply With FDA Standards
						(1)In
			 general
							(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
								(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
									(II)such medical product was so approved,
			 cleared, or licensed; or
									(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
								(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
							(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
						(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
						(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
							(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered;
							(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product; or
							(C)the defendant
			 caused the medical product which caused the claimant’s harm to be misbranded or
			 adulterated (as such terms are used in chapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.)).
							2406.Authorization
			 of payment of future damages to claimants in health care lawsuits
					(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments, in accordance with the Uniform Periodic Payment of Judgments Act
			 promulgated by the National Conference of Commissioners on Uniform State
			 Laws.
					(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this title.
					2407.DefinitionsIn this title:
					(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
					(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
					(3)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
					(4)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
					(5)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
					(6)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
					(7)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
					(8)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
					(9)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
					(10)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
					(11)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
					(12)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
					(13)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
					(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
					(15)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
					(16)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
					(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
					2408.Effect on
			 other laws
					(a)Vaccine
			 Injury
						(1)To the extent that
			 title XXI of the Public Health Service
			 Act establishes a Federal rule of law applicable to a civil action
			 brought for a vaccine-related injury or death—
							(A)this title does
			 not affect the application of the rule of law to such an action; and
							(B)any rule of law
			 prescribed by this title in conflict with a rule of law of such title XXI shall
			 not apply to such action.
							(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not apply, then
			 this title or otherwise applicable law (as determined under this title) will
			 apply to such aspect of such action.
						(b)Other Federal
			 LawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
					2409.State
			 flexibility and protection of States’ rights
					(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
						(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this title; or
						(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
						(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this title (including
			 State standards of negligence) shall be governed by otherwise applicable State
			 or Federal law.
						(2)This title shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this title or create a
			 cause of action.
						(c)State
			 FlexibilityNo provision of this title shall be construed to
			 preempt—
						(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this title, notwithstanding
			 section 2303(a); or
						(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
						2410.Applicability;
			 effective dateThis subtitle
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
				ECommittee on
			 Oversight and Government Reform
				2501.Retirement
			 contributions
					(a)Civil Service
			 Retirement System
						(1)Individual
			 contributionsSection 8334(c)
			 of title 5, United States Code, is amended—
							(A)by striking
			 (c) Each and inserting (c)(1) Each; and
							(B)by adding at the
			 end the following:
								
									(2)Notwithstanding any other provision of this
				subsection, the applicable percentage of basic pay under this subsection
				shall—
										(A)except as provided in subparagraph (B)
				or (C), for purposes of computing an amount—
											(i)for a period in calendar year 2013, be
				equal to the applicable percentage under this subsection for calendar year
				2012, plus an additional 1.5 percentage points;
											(ii)for a period in calendar year 2014, be
				equal to the applicable percentage under this subsection for calendar year 2013
				(as determined under clause (i)), plus an additional 0.5 percentage
				point;
											(iii)for a period in calendar year 2015, 2016,
				or 2017, be equal to the applicable percentage under this subsection for the
				preceding calendar year (as determined under clause (ii) or this clause, as the
				case may be), plus an additional 1.0 percentage point; and
											(iv)for a period in any calendar year after
				2017, be equal to the applicable percentage under this subsection for calendar
				year 2017 (as determined under clause (iii));
											(B)for purposes of computing an amount
				with respect to a Member for Member service—
											(i)for a period in calendar year 2013, be
				equal to the applicable percentage under this subsection for calendar year
				2012, plus an additional 2.5 percentage points;
											(ii)for a period in calendar year 2014, 2015,
				2016, or 2017, be equal to the applicable percentage under this subsection for
				the preceding calendar year (as determined under clause (i) or this clause, as
				the case may be), plus an additional 1.5 percentage points; and
											(iii)for a period in any calendar year after
				2017, be equal to the applicable percentage under this subsection for calendar
				year 2017 (as determined under clause (ii)); and
											(C)for purposes of computing an amount
				with respect to a Member or employee for Congressional employee service—
											(i)for a period in calendar year 2013,
				be equal to the applicable percentage under this subsection for calendar year
				2012, plus an additional 2.5 percentage points;
											(ii)for a period in calendar year
				2014, 2015, 2016, or 2017, be equal to the applicable percentage under this
				subsection for the preceding calendar year (as determined under clause (i) or
				this clause, as the case may be), plus an additional 1.5 percentage points;
				and
											(iii)for a period in any calendar year after
				2017, be equal to the applicable percentage under this subsection for calendar
				year 2017 (as determined under clause (ii)).
											(3)(A)Notwithstanding
				subsection (a)(2), any excess contributions under subsection (a)(1)(A)
				(including the portion of any deposit under this subsection allocable to excess
				contributions) shall, if made by an employee of the United States Postal
				Service or the Postal Regulatory Commission, be deposited to the credit of the
				Postal Service Fund under section 2003 of title 39, rather than the Civil
				Service Retirement and Disability Fund.
										(B)For purposes of this paragraph, the term
				excess contributions, as used with respect to contributions made
				under subsection (a)(1)(A) by an employee of the United States Postal Service
				or the Postal Regulatory Commission, means the amount by which—
											(i)deductions from basic pay of such
				employee which are made under subsection (a)(1)(A), exceed
											(ii)deductions from basic pay of such employee
				which would have been so made if paragraph (2) had not been
				enacted.
											.
							(2)Government
			 contributionsSection 8334(a)(1)(B) of title 5, United States
			 Code, is amended—
							(A)in clause (i), by
			 striking Except as provided in clause (ii), and inserting
			 Except as provided in clause (ii) or (iii),; and
							(B)by adding at the
			 end the following:
								
									(iii)The amount to be contributed under clause
				(i) shall, with respect to a period in any year beginning after December 31,
				2012, be equal to—
										(I)the amount which would otherwise apply
				under clause (i) with respect to such period, reduced by
										(II)the amount by which, with respect to
				such period, the withholding under subparagraph (A) exceeds the amount which
				would otherwise have been withheld from the basic pay of the employee or
				elected official involved under subparagraph (A) based on the percentage
				applicable under subsection (c) for calendar year
				2012.
										.
							(b)Federal
			 Employees’ Retirement System
						(1)Individual
			 contributionsSection 8422(a)(3) of title 5, United States Code,
			 is amended—
							(A)by redesignating
			 subparagraph (B) as subparagraph (C);
							(B)by inserting after subparagraph (A) the
			 following:
								
									(B)Notwithstanding any other provision of this
				paragraph, the applicable percentage under this paragraph for civilian service
				by employees or Members other than revised annuity employees shall—
										(i)except as provided in clause (ii) or
				(iii), for purposes of computing an amount—
											(I)for a period in calendar year 2013, be
				equal to the applicable percentage under this paragraph for calendar year 2012,
				plus an additional 1.5 percentage points;
											(II)for a period in calendar year 2014, be
				equal to the applicable percentage under this paragraph for calendar year 2013
				(as determined under subclause (I)), plus an additional 0.5 percentage
				point;
											(III)for a period in calendar year 2015, 2016,
				or 2017, be equal to the applicable percentage under this paragraph for the
				preceding calendar year (as determined under subclause (II) or this subclause,
				as the case may be), plus an additional 1.0 percentage point; and
											(IV)for a period in any calendar year
				after 2017, be equal to the applicable percentage under this paragraph for
				calendar year 2017 (as determined under subclause (III));
											(ii)for purposes of computing an amount
				with respect to a Member—
											(I)for a period in calendar year 2013, be
				equal to the applicable percentage under this paragraph for calendar year 2012,
				plus an additional 2.5 percentage points;
											(II)for a period in calendar year 2014, 2015,
				2016, or 2017, be equal to the applicable percentage under this paragraph for
				the preceding calendar year (as determined under subclause (I) or this
				subclause, as the case may be), plus an additional 1.5 percentage points;
				and
											(III)for a period in any calendar year after
				2017, be equal to the applicable percentage under this paragraph for calendar
				year 2017 (as determined under subclause (II)); and
											(iii)for purposes of computing an amount
				with respect to a Congressional employee—
											(I)for a period in calendar year 2013, 2014,
				2015, 2016, or 2017, be equal to the applicable percentage under this paragraph
				for the preceding calendar year (including as increased under this subclause,
				if applicable), plus an additional 1.5 percentage points; and
											(II)for a period in any calendar year
				after 2017, be equal to the applicable percentage under this paragraph for
				calendar year 2017 (as determined under subclause
				(I)).
											; and
				
							(C)in subparagraph
			 (C) (as so redesignated by subparagraph (A))—
								(i)by
			 striking 9.3 each place it appears and inserting
			 12; and
								(ii)by
			 striking 9.8 each place it appears and inserting
			 12.5.
								(2)Government
			 contributionsSection 8423(a)(2) of title 5, United States Code,
			 is amended—
							(A)by striking
			 (2) and inserting (2)(A); and
							(B)by adding at the
			 end the following:
								
									(B)(i)Subject to clauses (ii)
				and (iii), for purposes of any period in any year beginning after December 31,
				2012, the normal-cost percentage under this subsection shall be determined and
				applied as if section 501(b)(1) of the Sequester Replacement Reconciliation Act of
				2012 had not been enacted.
										(ii)Any contributions under this subsection in
				excess of the amounts which (but for clause (i)) would otherwise have been
				payable shall be applied toward reducing the unfunded liability of the Civil
				Service Retirement System.
										(iii)After the unfunded liability of the
				Civil Service Retirement System has been eliminated, as determined by the
				Office, Government contributions under this subsection shall be determined and
				made disregarding this subparagraph.
										(iv)The preceding provisions of this
				subparagraph shall be disregarded for purposes of determining the contributions
				payable by the United States Postal Service and the Postal Regulatory
				Commission.
										.
							2502.Annuity
			 supplementSection 8421(a) of
			 title 5, United States Code, is amended—
					(1)in paragraph (1),
			 by striking paragraph (3) and inserting paragraphs (3)
			 and (4);
					(2)in paragraph (2), by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4); and
					(3)by adding at the
			 end the following:
						
							(4)(A)Except as provided in
				subparagraph (B), no annuity supplement under this section shall be payable in
				the case of an individual who first becomes subject to this chapter after
				December 31, 2012.
								(B)Nothing in this paragraph applies in
				the case of an individual separating under subsection (d) or (e) of section
				8412.
								.
					2503.Contributions
			 to Thrift Savings Fund of payments for accrued or accumulated leave
					(a)Amendments
			 relating to CSRSSection 8351(b) of title 5, United States Code,
			 is amended—
						(1)by striking
			 paragraph (2)(A) and inserting the following:
							
								(2)(A)An employee or Member may contribute to the
				Thrift Savings Fund in any pay period any amount of such employee’s or Member’s
				basic pay for such pay period, and may contribute (by direct transfer to the
				Fund) any part of any payment that the employee or Member receives for
				accumulated and accrued annual or vacation leave under section 5551 or 5552.
				Notwithstanding section 2105(e), in this paragraph the term
				employee includes an employee of the United States Postal Service
				or of the Postal Regulatory
				Commission.
									;
						(2)by striking
			 subparagraph (B) of paragraph (2); and
						(3)by redesignating
			 subparagraph (C) of paragraph (2) as subparagraph (B).
						(b)Amendments
			 relating to FERSSection 8432(a) of title 5, United States Code,
			 is amended—
						(1)by striking all
			 that precedes paragraph (3) and inserting the following:
							
								(a)(1)An employee or
				Member—
										(A)may contribute to the Thrift Savings
				Fund in any pay period, pursuant to an election under subsection (b), any
				amount of such employee’s or Member’s basic pay for such pay period; and
										(B)may contribute (by direct transfer to
				the Fund) any part of any payment that the employee or Member receives for
				accumulated and accrued annual or vacation leave under section 5551 or
				5552.
										(2)Contributions made under paragraph
				(1)(A) pursuant to an election under subsection (b) shall, with respect to each
				pay period for which such election remains in effect, be made in accordance
				with a program of regular contributions provided in regulations prescribed by
				the Executive Director.
									;
				and
						(2)by adding at the
			 end the following:
							
								(4)Notwithstanding section 2105(e), in this
				subsection the term employee includes an employee of the United
				States Postal Service or of the Postal Regulatory
				Commission.
								.
						(c)RegulationsThe
			 Executive Director of the Federal Retirement Thrift Investment Board shall
			 promulgate regulations to carry out the amendments made by this section.
					(d)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect 1 year after the date of the
			 enactment of this Act.
					FCommittee on Ways
			 and Means
				1Recapture of
			 overpayments resulting from certain federally subsidized health
			 insurance
					2601.Recapture of
			 overpayments resulting from certain federally subsidized health
			 insurance
						(a)In
			 generalParagraph (2) of
			 section 36B(f) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (B).
						(b)Conforming
			 amendmentSo much of paragraph (2) of section 36B(f) of such
			 Code, as amended by subsection (a), as precedes advance payments
			 is amended to read as follows:
							
								(2)Excess advance
				paymentsIf
				the
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after December 31,
			 2013.
						2Social security
			 number required To claim the refundable portion of the child tax
			 credit
					2611.Social
			 security number required to claim the refundable portion of the child tax
			 credit
						(a)In
			 generalSubsection (d) of section 24 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
							
								(5)Identification
				requirement with respect to taxpayer
									(A)In
				generalParagraph (1) shall not apply to any taxpayer for any
				taxable year unless the taxpayer includes the taxpayer’s Social Security number
				on the return of tax for such taxable year.
									(B)Joint
				returnsIn the case of a joint return, the requirement of
				subparagraph (A) shall be treated as met if the Social Security number of
				either spouse is included on such return.
									(C)LimitationSubparagraph (A) shall not apply to the
				extent the tentative minimum tax (as defined in section 55(b)(1)(A)) exceeds
				the credit allowed under section
				32.
									.
						(b)Omission treated
			 as mathematical or clerical errorSubparagraph (I) of section
			 6213(g)(2) of such Code is amended to read as follows:
							
								(I)an omission of a
				correct Social Security number required under section 24(d)(5) (relating to
				refundable portion of child tax credit), or a correct TIN under section 24(e)
				(relating to child tax credit), to be included on a
				return,
								.
						(c)Conforming
			 amendmentSubsection (e) of section 24 of such Code is amended by
			 inserting With Respect to
			 Qualifying Children after Identification Requirement in the heading
			 thereof.
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						3Human Resources
			 Provisions
					2621.Repeal of the
			 program of block grants to States for social services
						(a)RepealsSections 2001 through 2007 of the Social
			 Security Act (42 U.S.C. 1397–1397f) are repealed.
						(b)Conforming
			 amendments
							(1)Section 404(d) of
			 the Social Security Act (42 U.S.C. 604(d)) is amended—
								(A)in paragraph (1),
			 by striking any or all of the following provisions of law: and
			 all that follows through The and inserting
			 the;
								(B)in paragraph
			 (3)—
									(i)by
			 striking rules and all that follows through
			 any amount paid and inserting rules.—Any amount
			 paid;
									(ii)by
			 striking a provision of law specified in paragraph (1) and
			 inserting the Child Care and Development Block Grant Act of
			 1990; and
									(iii)by
			 striking subparagraph (B); and
									(C)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2).
								(2)Section 422(b) of
			 the Social Security Act (42 U.S.C. 622(b)) is amended—
								(A)in paragraph
			 (1)(A)—
									(i)by
			 striking administers or supervises and inserting
			 administered or supervised; and
									(ii)by
			 striking subtitle 1 of title XX and inserting subtitle A
			 of title XX (as in effect before the repeal of such subtitle);
			 and
									(B)in paragraph (2),
			 by striking under subtitle 1 of title XX,.
								(3)Section 471(a) of
			 the Social Security Act (42 U.S.C. 671(a)) is amended—
								(A)in paragraph (4),
			 by striking , under subtitle 1 of title XX of this Act,;
			 and
								(B)in paragraph (8),
			 by striking XIX, or XX and inserting or
			 XIX.
								(4)Section 472(h)(1)
			 of the Social Security Act (42 U.S.C. 672(h)(1)) is amended by striking the
			 second sentence.
							(5)Section 473(b) of
			 the Social Security Act (42 U.S.C. 673(b)) is amended—
								(A)in paragraph (1),
			 by striking (3) and inserting (2);
								(B)in paragraph (4),
			 by striking paragraphs (1) and (2) and inserting
			 paragraph (1); and
								(C)by striking
			 paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and
			 (3), respectively.
								(6)Section 504(b)(6)
			 of the Social Security Act (42 U.S.C. 704(b)(6)) is amended in each of
			 subparagraphs (A) and (B) by striking XIX, or XX and inserting
			 or XIX.
							(7)Section 1101(a)(1)
			 of the Social Security Act (42 U.S.C. 1301(a)(1)) is amended by striking the
			 penultimate sentence.
							(8)Section 1128(h) of
			 the Social Security Act (42 U.S.C. 1320a–7(h)) is amended—
								(A)by adding
			 or at the end of paragraph (2); and
								(B)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).
								(9)Section 1128A(i)(1) of the Social Security
			 Act (42 U.S.C. 1320a–7a(i)(1)) is amended by striking or subtitle 1 of
			 title XX.
							(10)Section
			 1132(a)(1) of the Social Security Act (42 U.S.C. 1320b–2(a)(1)) is amended by
			 striking XIX, or XX and inserting or XIX.
							(11)Section
			 1902(e)(13)(F)(iii) of the Social Security Act (42 U.S.C. 1396a(e)(13)(F)(iii))
			 is amended—
								(A)by striking
			 Exclusions and inserting
			 Exclusion; and
								(B)by striking
			 an agency that determines eligibility for a program established under
			 the Social Services Block Grant established under title XX or.
								(12)The heading for
			 title XX of the Social Security Act is amended by striking
			 BLOCK GRANTS TO STATES
			 FOR SOCIAL SERVICES and inserting
			 HEALTH PROFESSIONS
			 DEMONSTRATIONS AND ENVIRONMENTAL HEALTH CONDITION
			 DETECTION.
							(13)The heading for
			 subtitle A of title XX of the Social Security Act is amended by striking
			 Block Grants to States for
			 Social Services and inserting Health Professions Demonstrations and
			 Environmental Health Condition Detection.
							(14)Section
			 16(k)(5)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2025(k)(5)(B)(i)) is amended by striking , or title XX,.
							(15)Section 402(b)(3)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
			 (8 U.S.C. 1612(b)(3)) is amended by striking subparagraph (B) and redesignating
			 subparagraph (C) as subparagraph (B).
							(16)Section 245A(h)(4)(I) of the Immigration
			 Reform and Control Act of 1986 (8 U.S.C. 1255a(h)(4)(I)) is amended by striking
			 , XVI, and XX and inserting and XVI.
							(17)Section 17 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is
			 amended—
								(A)in subsection
			 (a)(2)—
									(i)in
			 subparagraph (B)—
										(I)by striking
			 — and all that follows through (i);
										(II)by striking
			 or at the end of clause (i); and
										(III)by striking
			 clause (ii); and
										(ii)in
			 subparagraph (D)(ii), by striking or title XX; and
									(B)in subsection
			 (o)(2)(B)—
									(i)by
			 striking or title XX each place it appears; and
									(ii)by
			 striking or XX.
									(18)Section 201(b) of
			 the Indian Child Welfare Act of 1978 (25 U.S.C. 1931(b)) is amended by striking
			 titles IV–B and XX each place it appears and inserting
			 part B of title IV.
							(19)Section
			 3803(c)(2)(C) of title 31, United States Code, is amended by striking clause
			 (vi) and redesignating clauses (vii) through (xvi) as clauses (vi) through
			 (xv), respectively.
							(20)Section
			 14502(d)(3) of title 40, United States Code, is amended—
								(A)by striking
			 and title XX; and
								(B)by striking
			 , 1397 et seq..
								(21)Section
			 2006(a)(15) of the Public Health Service Act (42 U.S.C. 300z–5(a)(15)) is
			 amended by striking and title XX.
							(22)Section 203(b)(3)
			 of the Older Americans Act of 1965 (42 U.S.C. 3013(b)(3)) is amended by
			 striking XIX, and XX and inserting and
			 XIX.
							(23)Section 213 of
			 the Older Americans Act of 1965 (42 U.S.C. 3020d) is amended by striking
			 or title XX.
							(24)Section 306(d) of
			 the Older Americans Act of 1965 (42 U.S.C. 3026(d)) is amended in each of
			 paragraphs (1) and (2) by striking titles XIX and XX and
			 inserting title XIX.
							(25)Section 2605 of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624) is amended
			 in each of subsections (b)(4) and (j) by striking under title XX of the
			 Social Security Act,.
							(26)Section 602 of
			 the Child Development Associate Scholarship Assistance Act of 1985 (42 U.S.C.
			 10901) is repealed.
							(27)Section 3(d)(1)
			 of the Assisted Suicide Funding Restriction Act of 1997 (42 U.S.C. 14402(d)(1))
			 is amended by striking subparagraph (C) and redesignating subparagraphs (D)
			 through (K) as subparagraphs (C) through (J), respectively.
							(c)Effective
			 dateThe repeals and amendments made by this section shall take
			 effect on the date of enactment of this Act.
						GSequester
			 replacement
				2701.Short
			 titleThis title may be cited
			 as the Sequester Replacement Act of
			 2012.
				2702.Protecting
			 veterans programs from sequesterSection 256(e)(2)(E) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is repealed.
				2703.Achieving $19
			 billion in discretionary savings
					(a)Revised 2013
			 discretionary spending limitParagraph (2) of section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
						
							(2)with respect to
				fiscal year 2013, for the discretionary category, $1,047,000,000,000 in new
				budget
				authority;
							.
					(b)Discretionary
			 savingsSection 251A(7)(A) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
						
							(A)Fiscal year
				2013
								(i)Fiscal year 2013
				adjustmentOn January 2, 2013, the discretionary category set
				forth in section 251(c)(2) shall be decreased by $19,104,000,000 in budget
				authority.
								(ii)Supplemental
				sequestration orderOn January 15, 2013, OMB shall issue a
				supplemental sequestration report for fiscal year 2013 and take the form of a
				final sequestration report as set forth in section 254(f)(2) and using the
				procedures set forth in section 253(f), to eliminate any discretionary spending
				breach of the spending limit set forth in section 251(c)(2) as adjusted by
				clause (i), and the President shall order a sequestration, if any, as required
				by such
				report.
								.
					2704.Conforming
			 amendments to section 314 of the Congressional Budget and Impoundment Control
			 Act of 1974Section 314(a) of
			 the Congressional Budget Act of 1974 is amended to read as follows:
					
						(a)Adjustments
							(1)In
				generalThe chair of the Committee on the Budget of the House of
				Representatives or the Senate may make adjustments as set forth in paragraph
				(2) for a bill or joint resolution, amendment thereto or conference report
				thereon, by the amount of new budget authority and outlays flowing therefrom in
				the same amount as required by section 251(b) of the Balanced Budget and
				Emergency Deficit Control Act of 1985.
							(2)Matters to be
				adjustedThe chair of the Committee on the Budget of the House of
				Representatives or the Senate may make the adjustments referred to in paragraph
				(1) to—
								(A)the allocations
				made pursuant to the appropriate concurrent resolution on the budget pursuant
				to section 302(a);
								(B)the budgetary
				aggregates as set forth in the appropriate concurrent resolution on the budget;
				and
								(C)the discretionary
				spending limits, if any, set forth in the appropriate concurrent resolution on
				the
				budget.
								.
				2705.Treatment for
			 PAYGO purposesThe budgetary
			 effects of this Act and any amendment made by it shall not be entered on either
			 PAYGO scorecard maintained pursuant to section 4(d) of the Statutory
			 Pay-As-You-Go Act of 2010.
				2706.Elimination of the
			 fiscal year 2013 sequestration for defense direct spendingAny sequestration order issued by the
			 President under the Balanced Budget and Emergency Deficit Control Act of 1985
			 to carry out reductions to direct spending for the defense function (050) for
			 fiscal year 2013 pursuant to section 251A of such Act shall have no force or
			 effect.
				
